CADENA, Chief Justice,
dissenting in part.
The statute providing for interest on judgments is written in simple and unambiguous language, merely providing “judgments earn interest for the period beginning on the day the judgment is rendered and ending on the day the judgment is satisfied.” TEX.REY.CIV.STAT.ANN. art. 5069-1.05 § 3(a) (Vernon Supp.1989). It is only by making a special effort that we can create a problem concerning the applicability of the statutory provision.
The fact that the property settlement agreement did not provide for payment of interest is, of course, of no significance. It is the judgment which earns interest. For example, there can be no doubt that a judgment awarding damages for personal injuries caused by defendant’s negligence would earn interest. No one would contend, even in jest, that the judgment would not earn interest because of the lack of a contract requiring payment of interest on a judgment.
In this case, the $48,885.00 awarded to plaintiff was compensation, according to the agreement and the judgment, for Mrs. Rose’s “community interest in [the] military retirement benefits.... ” Since she was giving up her community interest, the judgment ordered that she “have and recover of ... Roger J. Rose, the sum of ($48,885.00).” This is a judgment for a sum certain and the plain language of the statute requires that the judgment earn interest.